DETAILED ACTION
A preliminary amendment was received and entered on 9/20/2021.
Claims 19, 21-26, and 28 were canceled.
Claims 1-18, 20, and 27 remain pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 6 refers to a “compound selected from Examples 1 through 838”.  Tables 5 and 6 make it clear that “Examples” 1 through 837 refer to particular SEQ ID NOS listed in those tables, and specification page 154, lines 3 through 5 make it clear that “Example 838” is SEQ ID NO: 840. Therefore reference in claim 6 to “Examples 1-838” is not considered to be an improper reference to the specification, and the claim is considered to be complete, clear, and definite. 

Claim Objection
The clarity of claims 10-18 and 20 could be improved if the word “complementary” was inserted immediately before “base pairs” in the phrase “a double stranded section of less than 12 base pairs. On its face, the phrase “a double stranded section of less than 12 base pairs” would appear to refer to a section comprising no more than 11 complementary base pairs, the complementary base pairs rendering the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 are indefinite because they refer to “[t]he compound of any of claim 1” and they refer “Formula I” without antecedent basis. The phrase “any of claim 1” is nonsensical. Moreover, claim 1 does not refer to “Formula I”, so claims 4 and 5 
Claim 8 is confusing in its reference to a “blunt end”.  The compound of referred to in claim 8 is not described by claim 8 or any preceding claim has having any structure that would normally lead to what is colloquially known as a “blunt end”. The clarity of the claim could be improved if it were rewritten to indicate that “the compound is in a hairpin conformation with a blunt end.”
Claim 14 is indefinite because it is unclear what does and does not constitute a “modified phosphodiester backbone”.  The specification at page 6, lines 10-14 recites “A "modified phosphodiester backbone" occurs when the inter-subunit linkage between subunits is be [sic] a phosphodiester linkage or a modified linkage.  This appears to suggest that a “modified” phosphodiester backbone can be a phosphodiester backbone, thus one of skill could not determine what Applicant considers to be a “modified” or “unmodified” phosphodiester backbone.
Claims 15 and 16 are indefinite because it is unclear what is meant by a “2’-modified” nucleotide. The specification at page 33, lines 2-9 indicates that a 2’-modified nucleotide includes such modifications as a 2’-OH group and a 2’-deoxy group, which are recognized as natural components of unmodified RNA and DNA, respectively. These species are also recited in claim 16 as 2’-modifications. Accordingly, it is unclear what Applicant intends by “2’-modified”. Explanation is requested.
Claim 18 is indefinite in its recitation of “any of claim 10” because it  is unclear if Applicant intended to refer to only claim 10, or if Applicant intended to refer to at least one more claim.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 27 is drawn to a method of treating any disease, disorder, or condition in which producing interferon would be beneficial, the method comprising administering to a patient in need thereof a compound according to claim 1, or a pharmaceutically acceptable salt thereof. The compound of the invention is an oligonucleotide-based RIG-I agonist. The specification at page 25, lines 20-23 states that compound of the invention “may be beneficial to prevent or treat a wide variety of disorders, including, but not limited to, bacterial infection, viral infection, parasitic infection, immune disorders, respiratory disorders, cancer, and the like”, and then lists several hundred potential 
At the time of the invention the use of RIG-I ligands as anti-virals, vaccine adjuvants, or potentiators of anticancer immunotherapies was considered promising, but prior art studies highlighted a knowledge gap and challenges that remained to be addressed prior to successful therapeutic clinical application. See Kasumba et al (Trends Pharmacol Sci . 2019 Feb;40(2):116-127) at abstract and page 122, second full paragraph.  For example, in reviewing the prior art, Kasumba found that a major gap in knowledge that needs to be addressed for appropriate pharmacological use of specific RIG I-like receptor (RLR) RNA agonists concerns the beneficial versus the undesirable effects of the induced inflammatory response. Uncontrolled activation of
RLRs is associated with the onset of chronic inflammatory or autoimmune diseases. Further studies will be necessary to thoroughly evaluate if RIG-I-specific agonists provide immunostimulatory effects in vivo at the expense of a systemic elevated cytokine response that is responsible for long-lasting adverse effects (page 125, first full paragraph).  Thus despite substantial pre-clinical progress, the state of the art of clinical applications remained immature and was unpredictable at the time of the invention.
The specification provides no working example of the invention. The specification reports EC50 values for 836 molecules (Examples 1-833 and 836-838) where each molecule was contacted to a derivative of the human A549 lung carcinoma cell line and production of interferon beta was measured.  The nature of the assay is not completely disclosed. It is likely that the cells were modified to comprise a luciferase reporter linked to a beta interferon promoter since the assay detected luciferase activity and there was 50) in the modified A549 cell line was disclosed. Thus one of skill cannot draw any conclusion about the amount of interferon beta produced in response to treatment with any of the assayed molecules. That is, there is no way to know, based on the disclosure, if any of these molecules can produce an amount of interferon beta that would enable the treatment of any disease, disorder, or condition.  
Of the 838 molecules assayed, 19 shared the lowest reported EC50 value of “>0.001 M” for interferon beta. Two of these molecules were selected for characterization of their effect on interferon alpha production in cultured human peripheral blood mononuclear cells (PBMCs). These molecules were contacted to cultured PBMCs, EC50 values were determined, and these were compared to those obtained for a prior art RIG-I agonist (5'ppp-GGACGUACGUUUCGACGUACGUCC-3').  While alpha interferon production was measured by immunoassay, no amount of production was disclosed. Therefore, the disclosure does not provide one of skill in the art with any basis for determining or estimating if any of these molecules can produce an amount of interferon alpha that would enable the treatment of any disease, disorder, or condition. 
Given the nature of the invention and its immense breadth, the state of the art and level of unpredictability, the lack of any working example in the specification, and the lack of sufficient information regarding the potency of the claimed agonists, one of skill in the art would have to perform further experimentation on a case by case basis for 

Conclusion
	Claims 1-3, 6, 7, and 9 are allowable.  Claims 10-18, and 20 are objected to. 
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635